 Exhibit 10.1

PROMISSORY NOTE

TERM LOAN

 

$500,000.00 July 2, 2013

 

MICROWAVE FILTER COMPANY, INC., a New York corporation with a place of business
at 6743 Kinne Street, East Syracuse, New York 13057 (“Borrower”) shall pay to
the order of KEYBANK NATIONAL ASSOCIATION, a national banking association, with
offices at 201 South Warren Street, Syracuse, New York 13202, and its successors
and assigns (“Lender”), Five Hundred Thousand and No/100 Dollars ($500,000.00),
or so much thereof as may have been advanced under this Note plus interest on
the outstanding balance from this date until paid. The amount of all advances
outstanding together with accrued interest thereon shall be due and payable on
July 2, 2023 (“Maturity”).

 

Interest. Borrower shall pay interest on the outstanding principal balance of
this Note at the rate per annum equal to 4.50%; however, under no circumstances
will the interest rate on this Note exceed the maximum rate allowed by
applicable law. All computations of interest shall be made on the basis of a
360-day year and paid for the actual number of days elapsed; that is, by
multiplying the outstanding principal balance by the applicable interest rate,
dividing by 360 days, and multiplying by the actual number of days the principal
balance is outstanding. This method of computation is known as the 365/360
method and results in a higher interest yield to the Lender and a higher
interest expense to Borrower than if a 365-day year were used.

 

Payments. Commencing August 2, 2013, and continuing on the 2nd day of each
consecutive month until Maturity, Borrower shall make 119 consecutive monthly
payments of principal and interest in the amount of $5,197.00 each, and a final
payment of the then entire unpaid principal balance of this Note, plus accrued
interest, at Maturity. Borrower shall make all payments on this Note to Lender
at its address stated above, or at such other place as the holder of this Note
may designate.

 

Prepayment. Upon a prepayment of principal during the first three (3) years this
Note is outstanding, Borrower agrees to pay the following prepayment premium to
Lender:

 

(1) If the prepayment occurs on or before the first anniversary of the date of
the Note (“Year One”), the prepayment premium will equal three percent (3%) of
the principal amount prepaid;

 

(2) If the prepayment occurs after Year One, but on or before the second
anniversary of the date of the Note (“Year Two”), the prepayment premium will
equal one percent (1%) of the principal amount prepaid;

 

(3) If the prepayment occurs after Year Two, but on or before the third
anniversary of the date of the Note (“Year Three”), the prepayment premium will
equal one percent (1%) of the principal amount prepaid;

 

Notwithstanding the foregoing, Borrower may pay up to 20% of the principal
balance each year without incurring a prepayment premium. If the prepayment
occurs after Year Three, no prepayment premium will be due. Any prepayment shall
be applied first to such prepayment premium, then to outstanding late charges
and fees (if any), then to all interest accrued to the date of such prepayment,
and then to principal amounts due hereunder in the inverse order of maturity.
Borrower agrees that acceleration of the maturity of this Note following an
Event of Default shall be a prepayment of the Note, and the amount of the
prepayment premium may be included by Lender in any judgment which may be taken
against Borrower under the Note. Prepayments are also subject to any
requirements and/or provisions of any agreement for a derivative or hedging
product, including, without limitation, interest rate or equity swaps, futures,
options, caps, floors, collars, or forwards now or hereafter executed by and
between Borrower and Lender.

 

Late Fee. For any payment due under this Note not made within ten (10) days
after its due date, Borrower shall pay a late fee equal to the greater of five
percent (5%) of the amount of the payment not made or $25.00. The late fee is
not 2 7/1/2013 a penalty and is deemed to be liquidated damages for the purpose
of compensating Lender of the difficulty in computing the actual amount of
damages incurred by Lender as a result of the late payment of Borrower.

 





  1 7/1/2013

--------------------------------------------------------------------------------

 

Application of Payments. Lender shall apply all payments received on this Note
to any unpaid late charges and prepayment premiums, accrued and unpaid interest
then due and owing, and the reduction of principal of this Note, in such order
and in such amounts as Lender may determine from time to time. The sum or sums
shown on Lender’s records shall be rebuttably presumptive of the correct unpaid
balances of principal and interest on this Note. Lender is also authorized to
complete all blank spaces in this Note. If any payment comes due on a day that
is not a Business Day, Borrower may make the payment on the first Business Day
following the payment date and pay the additional interest accrued to the date
of payment. “Business Day” means a day of the year on which banks are not
required or authorized by law to close in Cleveland, Ohio.

 

Default Rate. At Lender’s election, without notice or demand, Borrower shall pay
interest at the rate per annum equal to Three Percent (3%) plus the applicable
interest rate under this Note (“Default Rate”) on the outstanding balance of
this Note during the period that any Event of Default exists (as defined below),
on past due interest on this Note, on all other amounts payable to Lender by
Borrower in connection with this Note. The Default Rate shall apply regardless
of whether Lender elects to accelerate the indebtedness evidenced by this Note
by reason of such Event of Default. Furthermore, at Lender’s election, the
Default Rate shall apply to any unsatisfied judgment on this Note. In no event,
however, shall the interest rate on this Note exceed the highest rate permitted
by law.

 

Warranties. Borrower represents and warrants to the Lender (which
representations and warranties will survive the delivery of the Note) that:

 

1. Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York and has all requisite power and
authority to own its property and to carry on its business as now being
conducted, to execute and deliver this Note and all other instruments,
agreements, and documents entered into from time to time, evidencing or securing
this loan or any obligation of payment thereof or performance of Borrower's or
any Guarantor's (hereafter defined) obligations in connection with the
transaction contemplated hereunder, each as amended (collectively referred to as
"Loan Documents"), and to carry out the provisions and conditions of the Note
and Loan Documents. Borrower is duly qualified to do business and is in good
standing in every jurisdiction where the failure to so qualify would have a
material adverse effect.

 

2. Borrower has full power, authority and legal right to incur the obligations
provided for in, and to execute and deliver and to perform and observe the terms
and provisions of this Note and the Loan Documents, and each of them has been
duly executed and delivered by Borrower and has been authorized by all required
action, and Borrower has obtained all requisite consents to the transactions
contemplated thereby, and this Note and the Loan Documents constitute the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors' rights generally.

 

3. Neither the execution and delivery of this Note and the Loan Documents, nor
the compliance by Borrower with the terms and conditions of this Note and the
Loan Documents, nor the consummation of the transactions contemplated thereby,
will conflict with or result in a breach of the Articles of Incorporation or
Code of Regulations, as applicable, or other governing documents of Borrower, or
any of the terms, conditions or provisions of any agreement or instrument or any
charter or other corporate restriction or law, regulation, rule or order of any
governmental body or agency to which Borrower is now a party or is subject, or
imposition of a lien, charge or encumbrance of any nature whatsoever upon any of
the property or assets of Borrower pursuant to the terms of any such agreement
or instrument.

 

4. No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by Borrower of the transactions
contemplated by this Note and the Loan Documents.

 

5. The Borrower is not (i) in material default under any indenture or contract
or agreement to which it is a party or by which it is bound, (ii) in violation
of its articles of incorporation or code of regulations, as applicable, or any
other governing document, (iii) in default with respect to any order, writ,
injunction or decree of any court, or (iv) in default under any order or license
of any federal or state governmental department. There exists no condition,
event or act which constitutes, or after notice or lapse of time or both would
constitute, an Event of Default.

 



  2 7/1/2013

--------------------------------------------------------------------------------

 

6. The Borrower has furnished to the Lender financial assumptions which, in the
opinion of Borrower, fairly and accurately reflect the financial assumptions for
the operations of Borrower, and there has been no material adverse change in the
Borrower’s financial prospects since that date which would require revision of
the same.

 

Financial Reporting. Borrower shall maintain a standard system of accounting,
established and administered in accordance with GAAP consistently followed
throughout the periods involved, and will set aside on its books for each fiscal
year, the proper amounts or accruals for depreciation, obsolescence,
amortization, bad debts, current and deferred taxes, prepaid expenses, and for
other purposes as shall be required by GAAP. Borrower will deliver, or cause to
be delivered, to the Lender:

 

(1) As soon as practicable after the end of each fiscal year, and in any event
within 120 days thereafter, a certification that no adverse condition has
occurred that would affect the credit or security the Lender relied upon in
granting this loan;

 

(2) As soon as practicable after the end of each fiscal year, and in any event
within 120 days thereafter, audited financial statements, including income
statement, balance sheet, statement of condition of the Borrower as of the end
of such fiscal year, and statement of cash flow and changes in financial
position of the Borrower for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared by an independent certified public accountant, selected by
Borrower and satisfactory to the Lender.

 

(3) Upon request of Lender, and in any event within 30 days thereafter,
certified copies of CPA prepared tax returns (including all schedules) for
Borrower, together with such other financial information as may be specified by
Lender.

 

Collateral/Guaranties. Borrower has secured this Note by: (a) a Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing which creates a 1st
lien on real property situate in the Town of Dewitt, County of Oswego, and State
of New York and known as 6743 Kinne Street, East Syracuse, New York; (b) a
General Assignment of Rents and Leases; (c) an Environmental Compliance and
Indemnification; and (d) such other security as may now or hereafter be given to
Lender as collateral for the loan. This Note is guaranteed by N/A under guaranty
agreements (each one being a “Guarantor”). “Obligor” means (i) a person whose
credit or any of whose property is pledged to payment of this Note and includes,
without limitation, any Guarantor, and (ii) any signatory to a Loan Document.

 

Deposit Accounts. So long as credit is available hereunder or until all
principal of and interest on this Note have been paid in full, the Borrower
shall maintain with Lender and/or an Lender Affiliate, as its primary financial
institution, corporate deposit, cash management and loan accounts, where
applicable. At the option of Lender, all loan payments and fees will
automatically be debited from the Borrower’s primary operating account and all
disbursements of Loan proceeds shall be made by the Lender’s or Lender
Affiliate’s crediting of such disbursements directly into the appropriate
Borrower’s account.

 

Set Off. The Borrower grants to the Lender a continuing lien on and security
interest in any and all deposits or other sums at any time credited by or due
from the Lender (or any of its banking or lending affiliates, or any bank acting
as a participant under any loan arrangement between the Lender and the Borrower,
or any third party acting on the Lender's behalf (collectively, the "Lender
Affiliates")) to the Borrower and any cash, securities, instruments or other
property of the Borrower in the possession of the Lender or any Lender
Affiliate, whether for safekeeping or otherwise, or in transit to or from the
Lender or any Lender Affiliate (regardless of the reason the Lender or Lender
Affiliate had received the same or whether the Lender or Lender Affiliate has
conditionally released the same) as security for the full and punctual payment
and performance of all of the liabilities and obligations of the Borrower to the
Lender or any Lender Affiliate and such deposits and other sums may be applied
or set off against such liabilities and obligations of the Borrower to the
Lender or any Lender Affiliate at any time, whether or not such are then due,
whether or not demand has been made and whether or not other collateral is then
available to the Lender or any Lender Affiliate.

 

Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default under this Note:

 



  3 7/1/2013

--------------------------------------------------------------------------------

 

1. If (a) the interest hereon or any commitment or other fee shall not be paid
in full punctually when due and payable or within three days thereafter, or (b)
the principal hereof shall not be paid in full punctually when due and payable.

 

2. If Borrower or any Obligor fails to perform or observe any covenant or
agreement (other than as referred to in (1) above) contained in this Note or in
any other of the Loan Documents, and such failure remains unremedied for thirty
(30) days after the Lender gives notice thereof to such Borrower or Obligor.

 

3. If any representation, warranty or statement made in or pursuant to this Note
or any Loan Document or any other material information furnished by Borrower or
any Obligor to Lender or any other holder of this Note, shall be false or
erroneous.

 

4. If (a) any material provision, in the sole opinion of Lender, of this Note or
any Loan Document shall at any time for any reason cease to be valid, binding
and enforceable against Borrower or any Obligor; (b) the validity, binding
effect or enforceability of this Note or any Loan Document against Borrower or
any Obligor shall be contested by Borrower or any Obligor; (c) Borrower or any
Obligor shall deny that it has any or further liability or obligation
thereunder; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to Lender the benefits purported to be created thereby.

 

5. If any event of default or default shall occur under any other Loan Document,
or if under any Loan Document any payment is required to be made by Borrower or
any guarantor on demand of Lender, and such demand is made.

 

6. If Borrower shall default in the payment of principal or interest due and
owing upon any other obligation for borrowed money, beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

 

7. A final judgment or order for the payment of money shall be rendered against
Borrower or any Obligor by a court of competent jurisdiction, that remains
unpaid or unstayed and undischarged for a period (during which execution shall
not be effectively stayed) of thirty (30) days after the date on which the right
to appeal has expired.

 

8. There shall have occurred any condition or event that Lender determines has
or is reasonably likely to have a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) or prospects of
Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of Borrower and its subsidiaries, if any, taken as a
whole, or (c) the validity or enforceability of this Note or any of the other
Loan Documents or the rights and remedies of Lender hereunder or thereunder.

 

9. If Lender for any reason in good faith deems itself insecure with respect to
repayment of this Note.

 

10. If Borrower or any Obligor shall (a) die or discontinue business, (b)
generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, (g) suffer
or permit to continue unstayed and in effect for thirty (30) consecutive days
any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition seeking its reorganization or appoints a receiver,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or (h) take any action in order thereby to effect any of the
foregoing, or omit to take, any action in order to prevent any of the foregoing.

 



  4 7/1/2013

--------------------------------------------------------------------------------

 

Remedies upon Default. If any Event of Default shall occur, Lender may, at its
election, and without demand or notice of any kind, do any one or more of the
following:

 

1. Declare all of the Borrower’s obligations to Lender under this Note
immediately due and payable, whereupon all unpaid principal, interest and fees
in respect of this Note, together with all of Lender’s costs, expenses and
attorneys’ fees related thereto, under the terms of this Note or otherwise,
shall be immediately due and payable;

 

2. Terminate any commitment to make advances under this Note;

 

3. Exercise any and all rights and remedies available to Lender under any
applicable law;

 

4. Exercise any and all rights and remedies granted to Lender under the terms of
this Note and any of the other Loan Documents; and/or

 

5. Set off the unpaid balance hereunder against any debt owing to Borrower by
the Lender or by any Lender Affiliate.

 

Governing Law. This Note shall be construed under the laws of the State of New
York and any applicable federal laws. Time is of the essence in the payment of
this Note. All grace periods in this Note and all other Loan Documents shall run
concurrently.

 

Notices. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature pages of this Note, or
if to Lender, mailed or delivered to it, addressed to the address of Lender
specified on the front page of this Note. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered or forty-eight (48) hours after being deposited in
the mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation or receipt, except
that notices from Borrower to Lender pursuant to any of the provisions hereof
shall not be effective until received by Lender.

 

Binding Effect. This Note shall be binding upon the Borrower and upon Borrower’s
respective heirs, successors, assigns and legal representatives, and shall inure
to the benefit of the Lender and its successors, endorsees and assigns.

 

Amendments. Any amendment hereof must be in writing and signed by the party
against whom enforcement is sought. Unenforceability of any provision hereof
shall not affect the enforceability of any other provision. A photographic or
other reproduction of this Note may be made by the Lender, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.

 

Indemnification. In consideration of this loan, Borrower hereby releases and
discharges Lender and its affiliates and their shareholders, directors,
officers, employees, agents and attorneys (“Related Parties”) from any and all
claims, demands, liability and causes of action whatsoever, now known or
unknown, arising out of or any way related to any of the Borrower’s obligations
hereunder or under the Loan Documents. Borrower shall indemnify, defend and hold
harmless the Lender and the Related Parties against any claim brought or
threatened against the Lender by the Borrower, any guarantor or endorser hereof,
or any other person on account of Lender’s relationship with the Borrower or any
guarantor or endorser hereof.

 

Interpretation. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa, and each
gender (or neutral use, including the term “it”) will include any other gender.
The term “person” shall include any entity. The captions of the sections of this
Note are for convenience only and do not define any terms or provisions.

 

No Waiver. None of the following will be a course of dealing, estoppel, waiver,
or implied amendment on which any party to this Note or any Loan Document may
rely: (1) Lender’s acceptance of one or more late or partial payments; (2)
Lender’s forbearance from exercising any right or remedy under this Note, or any
document providing



  5 7/1/2013

--------------------------------------------------------------------------------

 

security for or guaranty of repayment of this Note; or (3) Lender’s forbearance
from exercising any right or remedy under this Note or any Loan Document on any
one or more occasions. Lender’s exercise of any rights or remedies or a part of
a right or remedy on one or more occasions shall not preclude Lender from
exercising the right or remedy at any other time. Lender’s rights and remedies
under this Note, the Loan Documents, and the law and in equity are cumulative
to, but independent of, each other.

 

Costs, Expenses, Fees and Taxes. Borrower agrees to pay on demand all costs and
expenses of Lender, including but not limited to, (a) administration, travel and
out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of Lender in connection with the preparation, negotiation and closing
of the Loan Documents and the administration of the Loan Documents, the
collection and disbursement of all funds hereunder and the other instruments and
documents to be delivered hereunder, (b) extraordinary expenses of Lender in
connection with the administration of this Note and the other instruments and
documents to be delivered hereunder, (c) the reasonable fees and out-of-pocket
expenses of special counsel for Lender, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto, (d) all fees due hereunder or in any of the Loan Documents, and (e) all
costs and expenses, including reasonable attorneys’ fees, in connection with the
determination of Lender’s lien priority in any collateral securing this Note, or
the restructuring or enforcement of this Note or any Loan Document. In addition,
Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution and delivery of any
Loan Document, and the other instruments and documents to be delivered
hereunder, and agrees to hold Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes or fees.

 

Borrower Waivers. Borrower waives presentment, demand, notice, protest, and all
other demands and notices in connection with delivery, acceptance, performance,
default, or enforcement of this Note.

 

Jurisdiction. Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any New York state or federal court sitting in Onondaga County,
over any action or proceeding arising out of or relating to this Note, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Borrower hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

 

Jury Trial Waiver. BORROWER AND LENDER EACH WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED
THERETO.

 

IN WITNESS WHEREOF, this Note has been executed as of the date first above
written.

 

 

MICROWAVE FILTER COMPANY, INC.

By: ____________________________

Name: Carl F. Fahrenkrug

Borrower’s Address: Title: President and CEO

6743 Kinne Street

East Syracuse, NY 13057



  6 7/1/2013



--------------------------------------------------------------------------------